Citation Nr: 1504853	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  00-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for upper extremity symptoms, to include bilateral carpal tunnel syndrome (CTS), as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran had active service from February 1989 to June 1989 and from September 1990 to June 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in May 2003 before a Veterans Law Judge. 

In November 2012, the Board denied the Veteran's claim for service connection for joint aches, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations.   The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2013 Order, the Court granted the VA General Counsel 's and Appellant's Joint Motion For Partial Remand.  In May 2014, the Board remanded the claim for additional development.  In so doing, the Board separated the issues on appeal.  The Board separated the claim for service connection for joint aches, as due to an undiagnosed illness, from the claim for service connection for upper extremity symptoms, to include CTS, as due to an undiagnosed illness.  The Board then granted the claim for joint aches and remanded the claim for upper extremities symptoms, to include CTS, for further development.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral CTS.

2.  The Veteran is shown to have had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

3.  The currently demonstrated joint aches and pains of the upper extremities are shown as likely as not to be due to an undiagnosed illness as due to the Veteran's service in the Persian Gulf War. 
CONCLUSIONS OF LAW

1.  Claimed CTS was not caused or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The Veteran's disability manifested by joint aches and pains of the upper extremities is due to an undiagnosed illness that was incurred in his service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a February 2000 letter, with notice in compliance with Dingess provided in June 2007.  The claim was most recently adjudicated in November 2014.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The claim was remanded in order to obtain a VA examination and any outstanding records.  The VA examination substantially complies with the remand instructions, as it confirms that there is no current diagnosis of CTS (as no symptoms related to CTS were identified by the Veteran on examination.)  Moreover, as this decision grants the Veteran's joint aches of the upper extremities, the symptoms claimed by the Veteran, the Board finds that such is a grant of the benefits sought on appeal.  Thus, deciding the claim based upon the record does not otherwise prejudice the Veteran. 

The Veteran was also provided with a hearing related to his present claim.  There is no indication, the Veteran has not contended, that the development of this claim is deficient under Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case,  at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

 A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, as was also noted in the August 2013 Joint Motion for Partial Remand, the Board finds that there is no current diagnosis of CTS in either upper extremity at any time during the appeal period.  When reviewing the record, VA treatment records reflect that in November 2005, the Veteran was seen for paresthesia in both hands.  He had a history of myositis with myalgia.  Rheumatology testing had been negative.  He had had polyarthralgia since the early 1990s.  Physical examination resulted in the assessment of paresthesia in both hands, questionable CTS as well as cervical radiculopathy.  In November 2005, the Veteran underwent a physical therapy consultation to evaluate any CTS.  The Veteran was fitted with wrist splints per physician request.  These records do not demonstrate a definitive diagnosis of CTS.  Rather, only possible CTS was assessed, but that possible diagnosis was never confirmed. 

The Veteran has undergone multiple VA examinations in this instance summarized below.  These VA examinations are negative for a diagnosis of CTS.  For instance, in July 2006, the Veteran reported pain and stiffness in his knees, elbows, and wrists.  The diagnosis was non-specific polyarthralgias and myalgias related to Gulf War syndrome.  On March 2009 VA examination, the Veteran reported that his right hand would be painful, the pain would come and go, and it was worse in cold and damp weather.  Again, however, physical examination resulted in a diagnosis of fibromyalgia which that examiner related to the Veteran's military experience.  Finally, on September 2014 VA examination, the examiner was asked specifically whether the Veteran suffered from CTS.  The examiner interviewed the Veteran and conducted physical examination.  The Veteran denied any symptoms related to CTS and no symptoms of that disability were found on examination.  Thus, the examiner concluded that there were no upper extremity symptoms and no diagnosis of CTS was made.  A review of the VA treatment records is negative for a diagnosis of CTS.

The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  Although the Veteran has contended that he suffers from CTS symptoms in his upper extremities, to include stiffness, pain, and paresthesia, he is not competent to diagnose CTS as that is a diagnosis requiring medical knowledge and skill.  Accordingly, because the competent medical evidence outweighs the Veteran's contentions, and shows that during the appeal period CTS has not been diagnosed, the claim for service connection for CTS must be denied.

However, the Board finds that service connection for joint aches and pains of the upper extremities as due an undiagnosed illness is warranted, and thus the Veteran's claim for upper extremity symptoms (to include joint aches and pains) is granted.  The Board notes that in the May 2014 Board decision, service connection for joint pains for all of the body but the upper extremities was granted.

In that regard, VA records dated between 1998 and 2013 includes VA progress notes showing that the Veteran complained of symptoms that included fatigue and joint aches.  The reports note "joint pain-multiple joint symptoms," arthralgia, myalgia, and myositis.  A June 2000 nerve conduction velocity test did not reveal definite electrophysiologic evidence of neuropathy.  X-rays of the bilateral wrists, and bilateral hands, performed in January 2001, were normal.  Several reports, dated between 2002 and 2003, note that the etiology of his "syndrome" or "complex" is not clear, and that a clear rheumatic disease syndrome could not be identified based on the current data.  

A VA Gulf War Registry examination report, dated in March 1998, notes complaints that included fatigue and joint aches.  There was no relevant diagnosis.  The report notes that he was to receive X-rays for his knees, ankles, and elbows, to rule out any possible degenerative joint disease, but that an examination of his extremities had been normal. 

A VA general medical examination report, dated in August 2006, shows that the Veteran complained of pain and stiffness in his bilateral knees, elbows, and wrists.  The diagnosis notes non-specific symptoms of disorders that included polyarthralgia and myalgias since the early 1990s that were progressively getting worse, and that a rheumatologist had recently mentioned that the etiology of his symptoms remained unclear, with some mildly abnormal tests, and no objective evidence of treatable disease or a subclinical disease about to present itself, and that he was given the diagnosis of non-specific myalgias and myositis.  The examiner concluded that it is as likely as not that the Veteran's non-specific symptoms correlate to symptoms of Gulf War Syndrome. 

An October 2008 VA neurological examination report resulted in a finding of no known cause for the Veteran's conditions that included myalgia, myositis, and rheumatoid arthritis. 

A VA examination report, dated in February 2009, shows that the Veteran reported migratory pains in his knees, elbows, and fingers, that he associated with his service, and which had begun shortly after returning home from the military.  X-rays of the knees and elbows were unremarkable.  An X-ray of the fingers revealed normal right fourth and fifth fingers.  The diagnosis was fibromyalgia. 

A VA joints examination report, dated in May 2010, shows that the Veteran denied a history of in-service joint pains, and that he reported that his joint pains began in 1991 or 1992.  The examiner stated that there was no diagnosis as to the Veteran's subjective complaints of his knees and elbows, that his X-rays were negative, and that there were no specific changes on physical examination.  The examiner indicated that the Veteran's previous diagnosis of fibromyalgia was not within the purview of orthopedic surgery, but was within the purview of rheumatology.  The examiner stated that he could not find any relationship between the Veteran's complaints of his knees and elbows and his service, explaining that his symptoms began after separation from service. 

A VA joints examination report, dated in July 2011, shows that the examiner stated that the Veteran's claims file had been reviewed. The Veteran reported that during service he had hit his head on a table during basic training, and that in 1991 he had been hit on his head by siding from a truck.  The diagnoses included joint aches.  The examiner, a physician's assistant, concluded that it is less likely than not that his joint aches were related to his in-service head injury, explaining that he did not see any connection between the two conditions. 

In April 2012, a supplemental opinion was obtained from the July 2011 VA examiner.  The examiner stated that there was no clinical evidence of any known clinical diagnosis, nor was there any clinical evidence that represents signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner explained that the Veteran does not have any joint swelling, redness, fever, or weight loss attributable to his joint aches. 

A September 2014 VA examination reflects that at that specific time, the Veteran was not experiencing symptoms in his arms or hands.  He had left thumb stiffness associated with radiating pain which had improved with pain medication and rest.  It was noted that the Veteran was seen in December 2013 for complaints of bilateral thumb pain and was see in the rheumatology clinic in September 2005, however, no clear etiology for his thumb pain was found.  Following physical examination of the Veteran, the examiner concluded that it was less likely than not that the Veteran's upper extremity disorder was related to his service.  The examiner concluded such because the Veteran denied any upper extremity symptoms on examination.  Rather, the Veteran's symptoms had resolved in the previous month.  

In this case, the Board finds that service connection is warranted for joint pains in the upper extremities as due to an undiagnosed illness.  As explained in the previous September 2014 Board decision that granted service connection for joint pains other than in the upper extremities, the Veteran began to experience joint pains throughout his body, including in the elbows and hands, shortly after service separation in the 1990s.  Post-service, these symptoms or signs persisted in a chronic way, but as of yet have not been attributed to a known clinical diagnosis.  At various times he has been diagnosed with fibromyalgia, but at other times, his pains have been attributed to a nonspecific cause such as myalgia.  The examining VA physician in August 2006 noted non-specific symptoms of disorders that included polyarthralgia and myalgias since the early 1990s that had progressively worsened.  In 2005, a rheumatologist could not find a clear etiology of his symptoms, and the Veteran was given the diagnosis of non-specific myalgias and myositis.  The August 2006 VA examiner concluded that it is as likely as not that the Veteran's non-specific symptoms correlated to symptoms of Gulf War Syndrome.  

The Board further finds that the August 2006 VA opinion in support of the Veteran's claim is more probative and persuasive than the July 2011 VA opinion, with April 2012 addendum.  For one, the 2006 VA opinion was provided by a medical doctor, whereas the latter opinions were provided by a physician's assistant.  Thus, the 2006 examiner generally has a higher level of education and expertise when opining on medical etiologies.  Moreover, the April 2012 rationale is unclear.  Although the Veteran did not show symptoms of joint swelling, redness, fever, or weight loss, such does not necessarily equate to a finding of no undiagnosed illness or evidence of chronic multisymptom illness.  Rather, the evidence demonstrates that since the 1990s, the Veteran has suffered from unexplained joint pains throughout his body and including in the upper extremities.  On 2014 VA examination, no diagnosis was made to account for the Veteran's ongoing symptoms, which at that time were stiffness in the thumbs and some resolved pain in the left arm.

In resolving all doubt in favor of the Veteran, service connection for a disability manifested by joint aches and pains in the upper extremities due to an undiagnosed illness is granted. 


ORDER

Service connection for CTS is denied.

Service connection for joint aches and pains in the upper extremities as due to an undiagnosed illness is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


